Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 NEWS RELEASE Contacts: Michael Lacovara, Chief Executive Officer (212) 356 -0513 Financial Dynamics Julie Prozeller / Hannah Sloane 212-850-5600 Rodman & Renshaw Capital Group, Inc Announces Financial Results for the Fourth Quarter and Year-end 2007 -Announces Formation of London-based Rodman & Renshaw Capital Partners Ltd. New York, NY, February 15, 2008  Rodman & Renshaw Capital Group, Inc. (NASDAQ: RODM) today announced its results for the fourth quarter and year ended December 31, 2007. The Company also announced today that it has partnered with Pearl Investment Management Services Ltd (PIMS) to form Rodman & Renshaw Capital Partners, Ltd. (RCP). PIMS is, and RCP will be, a London-based FSA-regulated provider of corporate finance and advisory services with an affiliated Gibraltar based asset management business authorized by the Financial Services Commission in Gibraltar. Total revenue for the fourth quarter was $14.7 million, representing a decrease of 52.0% over total revenue of $30.7 million in the prior-year period. For the fourth quarter, the Company reported a net loss on a non-U.S. GAAP basis of $1.1 million, or ($0.03) per basic share. This represented an increase in non-GAAP net loss of $10.9 million compared to a net income of $9.8 million in the prior-year period. On a U.S. GAAP basis, the Company reported a net loss of $1.6 million, or ($0.05) per basic share, for the quarter ended December 31, 2007. 1 Revenue for the year ended 2007 increased to $71.4 million, an increase of 16.5% from $61.3 million for the year ended 2006. Net income for 2007 was $4.8 million, or $0.20 per diluted share, compared to $16.5 million, or $0.90 per diluted share, for 2006. Diluted net income per share on a non-GAAP basis was $0.45. Operating margin for 2007 was $8.0 million, or 11.2% of revenue, compared to 27.7% in 2006. (Prior to the exchange transaction consummated by the Company in July 2007, the Company was taxed as a partnership and accordingly was not liable for federal, state or local income taxes, other than a 4% tax imposed on unincorporated businesses domiciled in the City of New York. After July 11, 2007, the Company has assumed a 45% estimated effective tax rate.) Michael Lacovara, Chief Executive Officer, commented: In 2007, Rodman & Renshaw laid the groundwork for strategic development and growth, and we are on the whole pleased with our achievements during the year, despite some of the most challenging market conditions in recent history, which affected our corporate finance revenue in the final quarter of the year. We successfully raised our growth capital, continued to expand our franchise and to add talented producers, and were once again ranked the number one firm in PIPE transactions by volume during 2007 2 . In the fourth quarter, a number of our biotech and life science clients delayed expected end-of-year financing transactions given the volatility and dislocations in the capital markets, continued Mr.
